UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 30, 2012 ServiceSource International, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-35108 81-0578975 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 634 Second Street San Francisco, California 94107 (Address of principal executive offices, including zip code) (415) 901-6030 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 – Results of Operations and Financial Condition. On April 30, 2012, ServiceSource International, Inc. issued a press release announcing its results for the quarter ended March 31, 2012.A copy of the press release is attached as Exhibit 99.1 to this current report on Form 8-K and is incorporated by reference herein. This amendment to Form 8-K is being provided to update the Form 8-K previously provided today to include some information that was inadvertently omitted in the attached press release. The information in this current report on Form 8-K and the exhibits attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press release dated April 30, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 30, 2012 SERVICESOURCE INTERNATIONAL, INC. By: /s/ Paul D. Warenski Name: Paul D. Warenski Title: Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit Number Description Press release dated April 30, 2012
